Mr. Justice McDonald delivered the opinion of the court. Abstract of the Decision. 1. Appeal and error—when question of abatement of action raised too late. The objection that an action involving the possession of premises should have been abated during the pendency of a writ of error in a similar proceeding for the possession of the same premises, brought by another plaintiff against the defendant, is raised too late when first raised on appeal. 2. Abatement and revival, § 39*—when pendency of writ of error not available to abate similar action. The pendency of a writ of error cannot be invoked to abate another similar action unless the former operates as á supersedeas. 3. Partees, § 31*—when substitution does not constitute new cause of action. Where a wife is made a joint defendant to an action of forcible entry and detainer originally brought against a husband, and thereafter the action is dismissed as to the husband and the case proceeds against the wife alone, such substitution of parties does not constitute a new cause of action.